DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, the phrase “a fuselage having; cabin;” in lines 5-6 appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the phrase “wing-borne flight” creates uncertainty as to whether wings are required in the structure described by the claim.
Regarding claims 3-4, the phrase “each fan” in line 7 of the claim is unclear which fan is being referenced.
Claim 5 recites the limitation "each aerodynamic fairing" and “each outboard ducted fan” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al. (US 2015/0274289).
In re. claim 19, Newman teaches a method of controlling a rotorcraft, comprising: providing fuselage ducted fans (18) in a fuselage (20) of the rotorcraft (10) (fig. 1) (para [0012]); providing louvers (26) carried above and below each fuselage ducted fan (fig. 2) (para [0013]); closing the louvers during wing-borne flight (fig. 2); and opening the louvers for landings (fig. 1).
In re. claim 20, Newman teaches method of claim 19, further comprising: providing outboard ducted fans (12) pivotally coupled to the fuselage (figs. 1-2); and pivoting the outboard ducted fans from a horizontal position to a vertical position before closing the louvers (para [0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Vanderlip (US 3,249,323).
In re. claim 1, Newman teaches a rotorcraft, comprising: a fuselage (20) (fig. 1); a forward ducted fan (18) located in the fuselage (fig. 1); an aft ducted fan (18) located in the fuselage (fig. 1); a 
Newman fails to disclose the louver is a set of louvers.
Vanderlip teaches a set of louvers (15, 19) (figs. 2 and 5)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Vanderlip to have the louver as a set of louvers, since there are a finite number of identified, predictable potential solutions to close and open the fan opening and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known techniques for closing the opening during forward flight.
In re. claim 5, Newman as modified by Vanderlip (see Newman) teach the rotorcraft of claim 1, further comprising: a tilt actuator located between each aerodynamic fairing and each outboard ducted fan; wherein the controller can selectively rotate each outboard ducted fan by rotating the tilt actuator (step (54)) (fig. 3).
In re. claim 6, Newman as modified by Vanderlip (see Vanderlip) rotorcraft of claim 1, wherein the set of louvers above each fan comprises: a pair of doors (19) each having a half circle shape (fig. 5); wherein the pair of doors forms a circular cover for the fan when closed (fig. 4).
In re. claim 7, Newman as modified by Vanderlip (see Vanderlip) teach the rotorcraft of claim 1, wherein the set of louvers above each fan comprises: a plurality of slats (15), each slat configured to pivot about a longitudinal axis (to the closed position) (col. 6, ln. 54-58).
 Newman as modified by Vanderlip (see Newman) teach a circular cover for the fan when closed (fig. 2).

Claims 2-3, 9-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Vanderlip as applied to claim 1 above, and further in view of Moller (US 2001/0026563).

In re. claim 2, Newman as modified by Vanderlip (see Newman) teach a pair of aft outboard ducted fans (12) pivotally carried by aft wings (16) (fig. 1).
Newman as modified by Vanderlip fail to disclose the rotorcraft further comprises: a cabin and a pair of aft wings behind the cabin.
Moller teaches a rotorcraft comprising a cabin (128) (fig. 16) and a pair of aft wings (118) behind the cabin (fig. 16).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip to incorporate the teachings of Moller to have a cabin forward of the aft wing, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned. 
In re. claim 3, Newman as modified by Vanderlip (see Newman) teach a pair of aft outboard ducted fans (12) pivotally carried by aft wings (16) (fig. 1) and a set of fan blades (fig. 1).
Newman as modified by Vanderlip fail to disclose a cabin; the pair of aft wings behind the cabin; a battery system; and a controller; wherein each fan comprises an electric motor configured to spin the set of fan blades; wherein the electric motor is powered by the battery system.
Moller teaches a cabin (128) (fig. 6); the pair of aft wings (118) behind the cabin (fig. 16); a battery system (para [0112]); and a controller (para [0069]); wherein each fan comprises an electric 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip to incorporate the teachings of Moller to have the recited aircraft configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and powered by known propulsion sources. 
In re. claim 9, Newman teaches a rotorcraft, comprising: a controller (as understood by being unmanned); a fuselage (20) having; a forward fuselage ducted fan (18) (fig. 1); an aft fuselage ducted fan (18) (para [0012]); a louver (26) below each fuselage fan and a louver above (26) each fuselage fan (fig. 2) (para [0013]); an aft wing (16); and an outboard ducted fan (12) pivotally coupled to a tilt actuator in the aft wing (figs. 1-2).
Newman fails to disclose a battery system; a powerplant configured to power the battery system, a set of louvers, and a cabin located forward of the aft wing.
Vanderlip teaches a set of louvers (15, 19) (figs. 2 and 5)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Vanderlip to have the louver as a set of louvers, since there are a finite number of identified, 
predictable potential solutions to close and open the fan opening and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known techniques for closing the opening during forward flight.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip to incorporate the teachings of Moller to have the recited aircraft configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and powered by known propulsion sources. 
In re. claim 10, Newman as modified by Vanderlip and Moller (see Vanderlip) teach the rotorcraft of claim 9, wherein the set of louvers above each fuselage fan comprises: a pair of doors each having a half circle shape; wherein the pair of doors (19) pivot along a centerline of each fuselage fan (fig. 5); and wherein the pair of doors forms a circular cover for the fan when closed (fig. 4).
In re. claim 11, Newman as modified by Vanderlip and Moller (see Vanderlip) teach the rotorcraft of claim 9, wherein the set of louvers above each fuselage fan comprises: a plurality of slats (15) aligned to pivot longitudinally together (fig. 2) (to the closed position) (col. 6, ln. 54-58).
Newman as modified by Vanderlip and Moller (see Newman) teach a circular cover for the fan when closed (fig. 2).
In re. claim 12, Newman as modified by Vanderlip and Moller (see Moller) teach the rotorcraft of claim 9, further comprising: a forward aerodynamic fairing (155) located forward of the cabin (fig. 16); and an outboard ducted fan (115, 117) pivotally coupled to a tilt actuator in the forward aerodynamic fairing (fig. 19).

In re. claim 17, Newman as modified by Vanderlip and Moller (see Moller) teach the rotorcraft of claim 9, wherein the powerplant is a combustion engine (para [0048]).
In re. claim 18, Newman as modified by Vanderlip and Moller (see Moller) teach the rotorcraft of claim 9, wherein the powerplant is a fuel cell (para [0069]). 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Vanderlip as applied to claim 1 above, and further in view of Moller and Bostan (US 7,044,422).

In re. claim 4, Newman as modified by Vanderlip (see Newman) teach the rotorcraft of claim 1, further comprises: a pair of aft wings (16); a pair of aft outboard ducted fans (12) pivotally carried by the aft wings (fig. 1) each fan comprises a set of fan blades (fig. 1).
Moller teaches wings (118, 119) aft of a cabin (128) (fig. 16); a battery system (para [0069]); and a controller (control system) (fig. 20); and an electric motor configured to spin the set of fan blades (para [0069]); wherein the electric motor is powered by the battery system (para [0069]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip to incorporate the teachings of Moller to have the recited aircraft configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing 
Bostan teaches a ducted fan comprising; a vertical control surface (436d) (fig. 4D) pivotally carried by the ducted fan (col. 11, ln. 25-35); and a horizontal control surface (436a) pivotally carried by the ducted fan (col. 11, ln. 25-35); wherein the controller controls both the vertical control surface and the horizontal control surface (via UAV controlled movement).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip and Moller to incorporate the teachings of Bostan to have pivotal vertical and horizontal control surfaces within the outboard ducted fans, for the purpose of providing additional control of the vehicle about the pitch, roll and yaw axes.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as modified by Vanderlip as applied to claim 1 above, and further in view of Moses (US 4,086,726).

In re. claim 8, Newman as modified by Vanderlip fail to disclose a cabin; and an airstair; wherein the airstair is configured to provide access to the cabin.
Moses teaches a cabin (interior of fuselage (22)); and an airstair (23); wherein the airstair is configured to provide access to the cabin (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip to incorporate the teachings of Moses to have an airstair providing access to a cabin, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and have access to the interior. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Vanderlip and Moller as applied to claim 9 above, and further in view of and Bostan.

In re. claim 13, Newman as modified by Vanderlip and Moller (see Newman) teach the rotorcraft of claim 9, wherein each of the outboard ducted fans comprises: a set of fan blades (36) (fig. 1); a motor (12) configured to spin the set of fan blades (para [0012]).
Newman as modified by Vanderlip and Moller (see Moller) teach an electric motor is powered by the battery system (para [0069].
Newman as modified by Vanderlip and Moller fail to disclose a vertical control surface pivotally carried by the outboard ducted fan; and a horizontal control surface pivotally carried by the outboard ducted fan; and wherein the controller controls both the vertical control surface and the horizontal control surface.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip and Moller to incorporate the teachings of Bostan to have pivotal vertical and horizontal control surfaces within the outboard ducted fans, for the purpose of providing additional control of the vehicle about the pitch, roll and yaw axes.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as modified by Vanderlip and Moller as applied to claim 9 above, and further in view of Moses.

In re. claim 14, Newman as modified by Vanderlip and Moller fail to disclose an airstair pivotally carried by the fuselage; wherein the airstair is configured to provide access to the cabin.
Moses teaches a cabin (interior of fuselage (22)); and an airstair (23); wherein the airstair is configured to provide access to the cabin (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip and Moller to incorporate the teachings of Moses to have an airstair providing access to a cabin, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and have access to the interior. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as modified by Vanderlip and Moller as applied to claim 9 above, and further in view of Toppenberg (US 2016/0101853).

In re. claim 16, Newman as modified by Vanderlip and Moller fail to disclose the aft wing is forward swept.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Vanderlip and Moller to incorporate the teachings of Toppenberg to have the aft wing forward swept, since there are a finite number of identified, predictable potential solutions to wing sweep configurations and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so allows the location of the center of thrust in hover and line of action of thrust in cruise as well as the center of lift in cruise to be located above and near the center of gravity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647